*415On Application for Rebearing.
THURMAN, J.
On application for rebearing appellant makes tbe point that tbe court failed to pass upon certain assignments of error relating to tbe admission of expert testimony over appellant’s objection. It is contended that tbe hypothetical question propounded by respondent to tbe physician, Dr. Clark, assumed facts not supported by tbe evidence. It requires an extremely technical and narrow interpretation of tbe evidence to justify appellant’s contention. In any event, we are of opinion that, even if tbe evidence admitted was subject to tbe technical objection made, it was rendered entirely harmless by appellant’s cross-examination. Appellant’s hypothetical question on cross-examination covered tbe facts as appellant conceived them to be, omitting tbe facts which appellant contends were improperly included in respondent’s question. Nevertheless, tbe answer of tbe witness was substantially to tbe same effect. We have reiterated time and time again that technical errors, unless clearly prejudicial, should be disregarded. This is a positive mandate of tbe statute, and prejudice will not be presumed.
Tbe application for a rehearing is denied.
CORFMAN, C. J., and WEBER, GIDEON, and FRICK, JJ., concur.